Citation Nr: 1525341	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  06-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to an increased rating for umbilical hernia (UH) residuals, currently rated at 20 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1990.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to an increased rating for umbilical hernia residuals.

In November 2009 and March 2013, the Veteran testified at Board hearings via video conference.  He also testified at a local RO hearing before a decision review officer (DRO) in August 2010.  Transcripts of all hearings are of record.

In January 2010 and July 2103, the Board remanded the case to the Appeals Management Center (AMC), Washington, D, for additional development. 

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

In March 2015, the Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may consider the evidence without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

The Veteran's post-operative UH repair residuals manifest as a healed UH with post-operative wounds, weakening of the abdominal wall, and indication for a supporting belt.  Neither a large UH, nor a large UH not well supported by a belt under ordinary conditions, has manifested. 


CONCLUSION OF LAW

The requirements for an evaluation higher than 20 percent for post-operative UH repair residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.114, Diagnostic Code (DC) 7339 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, in a September 2005 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See  Quartuccio v. Principi, 16 Vet. App. 183 (2002).)   The September 2005 letter did not inform the Veteran how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, the Board finds no prejudice to the Veteran due to the omission.  First, neither the Veteran nor his representative asserts any specific prejudice related to the omission.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice not presumed due to notice-type errors).  Second, a March 2006 letter and the October 2006 Statement of the Case (SOC) included full information on how disability evaluations are determined and effective dates assigned.  Thus, the Board finds that any error from the initial omission was rendered harmless.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's private and VA treatment records, including the Compensation and Pension examination reports are in the claims file.  Further, as noted in the introduction, the Board has remanded the case twice for additional development and current examinations, to include medical nexus opinions.  Neither the Veteran nor his representative asserts that there is additional evidence to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim.  The undersigned also explained in full to the Veteran that disability for which he was then pursuing 38 U.S.C.A. § 1151 benefits is already service connected; and, the hearing needed to focus on the symptoms and residuals of the UH disability.  Further, as noted, the undersigned held the record of the March 2013 hearing open for 30 days so the Veteran could obtain additional evidence.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

Although the Veteran may not have received full content-compliant notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

 If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted in the treatment records and examination reports, the history of the Veteran's UH repair residuals is well documented.  He underwent hernia repair surgery while in active service, and he has undergone three additional surgical procedures related to it.  The disability was initially service connected in 1991 with an initial noncompensable rating.

Over the years, the Veteran has reported complaints of constant, daily abdominal pain related to the site of the UH repair.  He asserts that it impacts his ability to bend or stoop.  VA received his current claim for an increased rating in August 2005.

Rating Criteria

The RO has evaluated the Veteran's UH under DC 7339, which rates the disorder.  See 38 C.F.R. § 4.114.  Under those criteria, a 20-percent rating is warranted for a small ventral hernia, postoperative, not well supported by belt under ordinary conditions, or healed ventral hernia; or, postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40-percent rating is warranted for a large ventral hernia, postoperative, not well supported by belt under ordinary conditions; and, a 100-percent rating is warranted for a massive ventral hernia, postoperative, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  Id.

Analysis

The December 2005 VA examination report reflects that the Veteran reported his history of continuous discomfort at the surgery site, and that he underwent a procedure in 2003 to remove sutures from a prior procedure.  The examination report reflects that there was no evidence of a current hernia at the time of the examination, but he reported concern that, as a result of the three prior herniorrhaphies, he was at risk for a big adhesion that might cause obstruction problems in the future.  His reported concerns to the contrary, the Veteran denied any symptoms suggestive of an obstruction.  He reported stable weight over the prior year, a normal appetite, and that he did not have any evidence of recurrent herniorrhaphy.  He also reported that the surgical scar was not associated with any local discomfort.  The examiner noted review of the claims file, to include notation of the December 2003 procedure to remove sutures.

Physical examination of the Veteran's umbilicus revealed a barely visible 3.5-cm scar related to the three prior surgeries.  There was no associated hypertrophy of the scar or tenderness to palpation.  There was no evidence of a recurrent hernia.  The examiner's diagnosis noted that there was no evidence of a recurrent hernia, and the Veteran's history was, to that date, negative for obstruction.

Upon receipt of the examination report, as noted in the Introduction, a February 2006 rating decision continued the 20-percent rating.  Because the objective findings on clinical examination revealed no active symptoms, the Board finds that the Veteran's 20-percent rating was properly continued.  38 C.F.R. §§ 4.1, 4.10, 4.114, DC 7339.  Another examination was arranged after the Veteran appealed.

The July 2007 VA examination report reflects that the Veteran reported his history and episodes of crampy abdominal pain about five times a month.  Sometimes they lasted for a few hours, sometimes for a few days.  He also reported nausea and limited vomiting, but he denied any significant distention.  The Veteran added that he had experienced improvement after starting a high fiber diet.  He reported further that bowel movements resolved the crampy abdominal pain.  Physical examination revealed a slightly tender scar and no other significant findings.  A cylindrical mass was felt in the left upper quadrant.  The examiner noted that masses previously noted in the abdomen were lipomas.  Auscultation of the abdomen revealed increased peristalsis and borborygmi.  The examiner noted that the increased peristalsis was related to the Veteran's subjective sensation of increased pain which, by definition was borborygmi.  The examiner diagnosed an incomplete small bowel obstruction secondary to adhesions related to the UH.  An August 2007 X-ray examination report, however, reflects that the X-rays were read as showing no obstructive gas pattern.  An October 2007 rating decision continued the existing ratings for both the scar residual and the UH itself, 10 and 20 percent respectively.

In his written submissions, which he has resubmitted on recurrent occasions, the Veteran references the multiple surgical procedures he has undergone.  In addition to asserting that damage to his abdominal wall muscle has not been adequately addressed by the AOJ, the Veteran has suggested that he should receive a higher rating solely because of the multiple procedures, rather than the existence and severity of any post-operative residuals.

Treatment records of the Veteran's private physician, Dr. B, dated in March 2009 note the Veteran's complaints of constant daily abdominal pain which was aggravated by bending.  The Veteran reported it could last for hours, and there was no precipitating cause.  The Veteran described the pain as incapacitating.  Dr. B's physical examination revealed the Veteran's abdomen as soft and mildly obese with a well-healed periumbilical transverse incision with thickened scar.  There was fullness to the area with slight tenderness to palpation.  The examiner noted, however, that no palpable hernia could be elucidated, even after provocative Valsalva and straining.  

Dr. B diagnosed chronic abdominal pain from previous umbilical and ventral hernia repairs with no evident recurrent ventral hernia.  Dr. B also noted the Veteran's subjective symptoms and, in light of the objective findings on clinical examination, opined that the Veteran's discomfort was related to chronic scar tissue and possible nerve entrapment from the mesh.  In the absence of infection, Dr. B opined that surgical intervention was not indicated.

As set forth above, neither the July 2007 VA examination nor Dr. B's 2009 examination revealed any recurrent hernia, let alone a large hernia not well supported by a belt.  Hence, the Veteran's UH repair residuals did not meet or approximate a 40-percent rating.  38 C.F.R. § 4.114, DC 7339.  The Board noted the Veteran's reports of continuous chronic pain, and Dr. B's notation of a possible nerve entrapment due to scar tissue.  As a result, assistance to the Veteran included efforts to identify all symptomatology medically associated with UH repair residuals.

At the November 2009 QTC examination, the Veteran testified that he was always in pain, which he assessed as 10/10.  He testified further that he could not bend over, experienced three pain episodes a week, and he wore a soft support.

In January 2010, the Board remanded the case for an examination so that all of the residuals associated with the UH repair could be identified and the Veteran compensated.

Dr. B noted his March 2009 findings in a May 2010 follow-up entry, and that the Veteran reported continued discomfort.  The Veteran reported further that he had seen a pain specialist but had not received any therapy that eased his symptoms, as he complained of the same symptoms as noted in March 2009.  Dr. B's examination of the Veteran revealed findings essentially the same as March 2009.  No recurrent hernias were noted.  Dr. B's opinion was also the same.

The October 2010 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The report also noted the fact that, per the January 2010 Board remand, the AMC had requested that the examination identify all associated residuals of the UH repair.  The Veteran reported that his periumbilical pain was debilitating, but he also reported that he was able to perform his basis activities of daily living-although at a slower pace.

Physical examination revealed no evidence of a recurrent UH, but there was evidence of diastasis of the recti muscle when the Veteran attempted to sit up.  The examiner noted that a ventral hernia spontaneously reduced as the Veteran stood or lay back down.  There was no tenderness to palpation over the umbilicus or the periumbilical area.  There was positive bowel sounds, the abdomen soft and nontender, and there were no masses, rebounds, or guarding.  The examiner noted that X-rays were interpreted as showing no obstruction.  The examiner noted agreement with Dr. B's opinion that the Veteran's pain was due to nerve entrapment.

The Board acknowledges the fact that the Veteran is entitled to have all symptoms of his disability appropriately rated.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are available for different symptoms of a disability).  A November 2011 rating decision granted service connection for neuralgia of the ilio-inguinal nerve with a separate 10-percent rating.  The objective findings on clinical examination, however, revealed no bowel obstruction.  Hence, there is no factual basis for a separate rating for symptoms of bowel obstruction.

Dr. B referred the Veteran to a pain clinic where the Veteran was treated by Dr. W.  In a December 2010 statement (VA Form 21-4338), Dr. W summarized his treatment of the Veteran from July to December 2010 for chronic abdominal pain.  Dr. W treated the Veteran with a Lidoderm patch to provide topical anesthesia and a TENS unit.  Dr. W also opined that there was involvement of the abdominal cutaneous nerve.

At the August 2010 RO hearing, the Veteran testified that his upper and lower body movement was impacted by his abdominal pain, and that he had pain on bending, stooping, etc.  In response to the DRO, the Veteran conceded that he had not been told by a doctor that he had a hernia.

VA outpatient treatment records of June 2011 note the Veteran's report of no abdominal pain.  In a May 2012 letter, Dr. W noted that the Veteran has permanent tenderness and pain in his abdomen that rendered him unable to retrieve or pick up anything off of the floor.  Dr. W also noted that the Veteran reported that he could not reach below his belt, and that he could not lay flat on his stomach.  The Veteran was afforded another examination.

The November 2012 VA examination report reflects that the examiner noted the Veteran's initial diagnosis in 1974 and his post-operative history.  The examination report reflects that the examiner noted that physical examination revealed no hernia and that the post-operative hernia repair and wound were healed.  There was moderate diastasis recti.  The examiner also noted that there was no indication for a supporting belt, and that the Veteran was wearing a Lidoderm patch.  The examiner opined that there was no occupational impairment due to the UH repair residuals.

In a March 2013 letter, Dr. W reviewed his prior opinions, to include that the Veteran experienced neuropathic abdominal pain.  He noted further that the Veteran had been treated for sciatica.

An April 2013 private CT of the abdomen revealed thinning of the midline ventral abdominal wall without fascial defect or hernia.  There was no evidence of obstruction.  Private records received by VA in September 2014 reflects the Veteran's treatment for left-sided sciatica, to include by injection.

The Board remanded the case again in July 2013 for additional development to assure that all of the associated UH repair residuals were medically identified.  While the case was on remand, additional treatment records of Dr. W were added to the file.  Those records note Dr. W's diagnosis of neuropathic pain and treatment for lower extremity radiculopathy.

The December 2013 VA examination report reflects that the claims file was not available to the examiner, but the examiner recorded the Veteran's extensive history as related to his UH repair, including his treatment by Dr. W.  The Veteran reported that he wore a soft abdominal support sleeve, but he no longer used a Lidocaine patch.  The examiner noted diagnoses of ventral hernia and rectus diastasis.

Physical examination revealed a healed post-operative UH repair, and no hernia was detected.  The examiner also noted supra umbilical diastasis of the rectus muscles without herniation.  The examiner also opined that there was an indication for a supporting belt, and that the Veteran's UH repair residuals could be well supported by a truss or belt.  The examiner also noted the April 2013 private abdominal CT.

The Veteran is separately rated for his UH repair scar residual.  Nonetheless, the Board notes the scar portion of the December 2013 examination report.  The Board notes further that, although the Veteran has asserted that his scar residuals limit his function, the December 2013 examination report reflects that the examiner noted that there was no limitation of function due to the scar.  The examiner also opined that there was no nerve damage due to the scar.  Regarding the rectus diastasis, the examiner noted that it was present, but it did not cause the Veteran difficulty in sitting up from a supine position unaided.

An April 2014 VA examination report reflects that the Veteran underwent another VA examination.  Although the claims file was not available, the examiner noted the Veteran's extensive history.  The Veteran reported that he had no trouble swallowing but he had acid reflux, which he described as a burning in the anterior chest every night.  He reported further that every time he ate peanuts or crunchy cereal, he got a prickly sensation in the umbilicus and at a point 5 cm below the umbilicus at the midline.  The Veteran also reported pain at the umbilicus when he bent over, and that he believed the symptoms were related to his UH repair.

Physical examination revealed a well-healed scar that was nontender when the Veteran was distracted.  The examiner noted that no hernia was elicited by position or Valsalva maneuver.  The examiner noted that she had no explanation for the Veteran's reported symptoms, as a UH hernia repair does not cause the symptoms that the Veteran described.  The examiner diagnosed no active symptoms, as the umbilicus was not inflamed, there was no induration, and no hernia was elicited on examination.

After numerous medical examinations, to include the findings of Dr. B and Dr. W, the medical evidence of record shows that there is no recurrence of the Veteran's UH.  In order to warrant a higher, 40-percent rating, there must be evidence of a large hernia that is not well supported by a belt under ordinary conditions.  38 C.F.R. § 4.114, DC 7339.  As discussed throughout above, there is no hernia, and the examiners have noted that the Veteran's current UH repair site is well supported by a belt under ordinary conditions.  The December 2013 examination report reflects that the examiner noted rectus diastasis but also noted that it was not massive or severe.

The examination reports reflect that there has not been evidence of a recurrent hernia at any time during the reporting period on appeal.  Hence, there is no factual basis for a staged rating for any part of the rating period.  Further, although the Veteran has been unemployed since his separation from active service on other bases, the examination reports reflect that the examiners opined that there is no occupational impairment due to the Veteran's UH repair residuals.  The Board also notes that the Veteran has already been awarded a total disability rating based on individual unemployability (TDIU) due to other service-connected disabilities.

The Board notes the notation in the April 2014 examination report, and earlier reports, that the Veteran personally believes his symptoms are due to his UH repair residuals.  Although the Veteran is competent to report the symptoms of his UH disability, the Board finds that opining on whether any reported symptoms are causally connected to the UH surgical repair requires medical training.  See 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has medical training.  Hence, his opinion on the issue is not probative.  The Board also acknowledges the general literature related to hernias that the Veteran has submitted over the years.  The Board accorded appropriate consideration of the submitted treatise evidence, as it formed part of the bases of the Board's prior determinations to remand for further development.  See Webster v. Shinseki, 428 Fed. Appx. 976 (Fed. Cir. 2011).  Beyond that extent, VA examiners are presumed to be current on the applicable medical literature.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).  Thus, the Veteran received the benefit of the current medical knowledge related to his disability.

Extraschedular

Initially, the Board notes that, in addition to the post-operative UH repair residuals, the Veteran is in receipt of service connection for pain disorder associated with both psychological factors and general medical condition; post-left thoracotomy residuals; post-amputation of left thumb IPJ; the UH repair residual; and, neuralgia of the ilio-inguinal nerve.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.

In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  He argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for an increased rating for UH repair residuals is the only increased rating claim on appeal at this time, that is the only disability that must be considered in the extraschedular analysis that follows.

The Board acknowledges the fact that DC 7339 does not base any of the allowable ratings on pain, and that the Veteran's consistently reported symptom over the years has been chronic abdominal pain.  Whenever a claimant asserts symptomatology that are not described or anticipated in the schedular rating criteria, the issue of referral for consideration of a higher rating on an extraschedular basis is raised.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Hence, the Board must discuss it.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

As noted earlier, the evidence of record reflects that the Veteran is service connected and rated separately for a pain disorder.  The examination reports related to that disability note the impact of all of the Veteran's disabilities, including the UH repair residuals.  As also noted earlier, Dr. B noted that the Veteran's reported pain was a subjective symptom.  Thus, the Veteran is in fact compensated for his functional impairment due to pain.  See 38 C.F.R. § 4.130, DC 9422.  In light of this factor, the Board finds no factual basis for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for a higher rating, however, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); see also  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an increased rating for UH residuals is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


